Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED SERVICES AGREEMENT

This Amended and Restated Services Agreement (the “Agreement”) is entered into
by and between Martha Stewart Living Omnimedia, Inc., a Delaware corporation
(the “Company”), and Charles A. Koppelman (“Koppelman”) as of April 2, 2012 (the
“Effective Date”).

Whereas, Koppelman is currently performing services for the Company pursuant to
the Services Agreement by and between the Company and Koppelman dated as of
July 26, 2011 (the “Prior Agreement”) and as a member of the Company’s Board of
Directors (the “Board”);

Whereas, Koppelman will not stand for reelection to the Company’s Board at the
2012 annual shareholders’ meeting (the “2012 Shareholders’ Meeting”) and his
services as a member of the Board and as Non-Executive Chairman will terminate
on the date of the 2012 annual Shareholders’ Meeting (the “Termination Date”);

Whereas, the Company desires to continue the services of Koppelman following the
Termination Date, and Koppelman is willing to continue to perform services for
the Company following the Termination Date, in each case on the terms and
subject to the conditions set forth herein, and

Whereas, the Company and Koppelman desire to amend and restate the Prior
Agreement effective as of the Effective Date.

Now, therefore, in consideration of the mutual promises and obligations
contained herein, intending to be legally bound hereby, the Company and
Koppelman agree as follows:

1. Term. This Agreement shall become effective as of the Effective Date and
shall continue through December 31, 2012.

2. Services. Koppelman shall continue to serve as a member of the Company’s
Board and as Non-Executive Chairman until the 2012 Shareholders’ Meeting.
Koppelman will not stand for reelection to the Company’s Board at the 2012
Shareholders’ Meeting, and his services as a member of the Company’s Board and
as Non-Executive Chairman will terminate on the Termination Date. Commencing on
the Termination Date and for the remainder of the Term, Koppelman will serve as
an advisor to the Company’s Board and will provide, upon reasonable notice, such
advice as needed through the end of the Term. In his capacity as an advisor,
Koppelman will not have authority to hold himself out as a representative of the
Company or otherwise to bind the Company, unless otherwise directed by the
Board.

3. Compensation. In consideration for his services under this Agreement,
Koppelman shall be entitled to receive on or about June 30, 2012 (the “Payment
Date”) a fee of $10,000, consisting of $7500 in cash and a number of shares of
Class A common stock, par value $0.01 per share, of the Company (“Common
Stock”), having a value of $2500 on the Payment Date. In addition, on the
Termination Date, Koppelman shall receive a grant of 15,151 restricted stock
units equivalent to an equal number of shares of Common Stock pursuant to a
Restricted Stock Unit Agreement substantially in the form attached hereto as
Exhibit A, which shall vest and be settled on September 15, 2012 so long as
Koppelman continues to provide advice through such date.



--------------------------------------------------------------------------------

4. Certain Outstanding Equity Awards. The parties acknowledge and agree that:
(i) the 15,151 restricted stock units awarded to Koppelman pursuant to the
Restricted Stock Unit Agreement dated September 15, 2011 (the “Director RSU
Agreement”) will be forfeited on the Termination Date in accordance with their
terms; and (ii) for purposes of the Restricted Stock Unit Agreement dated
September 15, 2011 (the “Performance RSU Agreement”), Koppelman’s termination of
service as a member of the Board will be treated as a termination other than on
account of his voluntary resignation or removal by the Company for cause, and
the 100,000 restricted stock units awarded to Koppelman pursuant to the
Performance RSU Agreement will remain outstanding in accordance with their
terms.

5. Independent Contractor Status. Koppelman shall provide the services to the
Company under this Agreement as an independent contractor and, as such, shall be
free to exercise his own discretion and judgment in the performance of such
services and with respect to the time, place, method, and manner of performance.
Nothing contained in this Agreement or in the performance of any consulting
services shall be construed as creating the relationship of employer and
employee between the Company and Koppelman. Koppelman will not be entitled to
participate in any of the Company’s employee benefit plans or otherwise receive
any insurance or other employee benefits provided to employees of the Company on
account of any services provided by him under this Agreement.

6. Withholding Tax. The Company shall not withhold federal, state or local taxes
with respect to the compensation payable to Koppelman under this Agreement, and
Koppelman shall bear sole responsibility for the payment of all taxes due in
connection with such compensation.

7. Non-Exclusivity of Services. This Agreement does not prohibit Koppelman from
performing services for other businesses, to the extent otherwise permitted
under Section 10 of the Amended and Restated Employment Agreement dated as of
July 26, 2011 by and between the Company and Koppelman (the “Employment
Agreement”).

8. Indemnification. The Indemnification Agreement dated May 19, 2011 between the
Company and Koppelman (the “Indemnification Agreement”) shall remain in full
force and effect.

9. Form 8-K and Response to Press Inquiries. The statement to be included in
Form 8-K (“Form 8-K Statement”) and response to press inquiries (“Response to
Press Inquiries”) regarding the termination of Koppelman’s services as a member
of the Board and as Non- Executive Chairman will be in the form provided by the
Company to Koppelman on the date hereof. Except as required by law including
federal securities laws, the parties agree not to make any public statement
regarding the termination of Koppelman’s services as a member of the Board and
as Non-Executive Chairman beyond the information contained in the Form 8-K
Statement and the Response to Press Inquiries.

 

2



--------------------------------------------------------------------------------

10. Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement or the making, interpretation or breach thereof shall be settled
by arbitration in New York City, New York by three arbitrators in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof, and any party to the arbitration may
institute proceedings in any court having jurisdiction for the specific
performance of any such award. The powers of the arbitrator shall include, but
not be limited to, the awarding of injunctive relief.

11. Successors

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred without the consent of Koppelman except
in connection with a sale or transfer of the capital stock, business and/or
assets of the Company by merger, purchase or otherwise or in connection with any
corporate restructuring of the Company for which no consent of Koppelman will be
required.

(b) Koppelman’s Successors. No rights or obligations of Koppelman under this
Agreement may be assigned or transferred by Koppelman other than his rights to
payments hereunder, which may be transferred only by will or the laws of descent
and distribution. Upon Koppelman’s death, this Agreement and all rights of
Koppelman hereunder shall inure to the benefit of and be enforceable by
Koppelman’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to Koppelman’s interests under
this Agreement.

12. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Koppelman, at his residence address most recently filed with the Company;
and

a copy to:

Howard Jacobs, Esq.

Katten Muchin Rosenman, LLP

575 Madison Avenue

New York, NY 10022

If to the Company:

Martha Stewart Living Omnimedia, Inc.

601 West 26th Street

New York, NY 10001

Attention: General Counsel

Tel: (212) 827-8362

Fax: (212) 827-8188;

 

3



--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13. Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by Koppelman and by a duly authorized officer of the Company,
and such waiver is set forth in writing and signed by the party to be charged.
No waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

14. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect.

15. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

16. Entire Agreement. This Agreement and the Indemnification Agreement set forth
the entire understanding of the parties as to the subject matter herein and
supersede all prior agreements between the parties, whether written or oral,
relating to the same subject matter, including the Prior Agreement.
Notwithstanding the foregoing, the parties expressly acknowledge and agree that
the post-employment covenants contained in Section 10 of the Employment
Agreement and the Company’s obligation under Section 9(b)(iv) of the Employment
Agreement shall remain in full force and effect in accordance with their terms.
For the avoidance of doubt, it is understood and agreed that the Company’s
obligation to provide continued medical coverage at active-employee rates under
Section 9(b)(iv) of the Employment Agreement shall continue until September 14,
2013 or, if earlier, until Koppelman receives subsequent employer-provided
coverage (whether or not Koppelman is eligible for COBRA continuation coverage
under the Company’s health plan).

17. Section Headings; Absence of Presumption. The section headings in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation. With regard to each and every
term and condition of this Agreement, the parties hereto understand and agree
that the same have been mutually negotiated, prepared and drafted, and if at any
time the parties hereto desire or are required to interpret or construe any such
term or condition, no consideration will be given to the issue of which party
hereto actually prepared, drafted or requested any term or condition of this
Agreement

18. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles. Each of the parties agrees that any
action to enforce an arbitration award rendered pursuant to Section 10 shall be
initiated and maintained only in the courts of the State of New York sitting in
the County of New York or the United States District Court for the Southern
District of New York and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, each of the parties

 

4



--------------------------------------------------------------------------------

irrevocably and unconditionally (a) submits for itself in any proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in the County of New York, the court of the United States of
America for the Southern District of New York, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such proceeding shall be heard and determined in such New York
State court or, to the extent permitted by law, in such federal court;
(b) consents that any such proceeding may and shall be brought in such courts
and waives any objection that it may now or thereafter have to the venue or
jurisdiction of any such proceeding in any such court or that such proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) waives all right to trial by jury in any proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, or
its performance under or the enforcement of this Agreement; (d) agrees that
service of process in any such proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 12; and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of New York.

IN WITNESS WHEREOF, the Company and Koppelman have executed this Agreement on
the day and year first written above.

 

MARTHA STEWART LIVING OMNIMEDIA, INC. By:  

/s/  Daniel Taitz

  Name:  

Daniel Taitz

  Title:   CAO, General Counsel

/s/  Charles A. Koppelman

Charles A. Koppelman

 

5



--------------------------------------------------------------------------------

Exhibit A

[Form of Restricted Stock Unit Agreement]

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is made and entered into
as of             , 2012 by and between Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Company”), and Charles A. Koppelman pursuant to the
Martha Stewart Living Omnimedia, Inc. Omnibus Stock and Option Compensation Plan
(the “Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan, which is
attached to, and made a part of, this Agreement. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, 15,151 stock units, each of which
is a bookkeeping entry representing the equivalent in value of one (1) Share
(the “Restricted Stock Units”), on the terms and conditions set forth herein and
in the Plan.

2. Vesting and Payment of Restricted Stock Units. The Restricted Stock Units
shall vest and be settled on September 15, 2012 so long as your Service as an
advisor to the Company as provided in that Amended and Restated Services
Agreement dated April 2, 2012 continues to such Date.

3. Form of Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled in Shares, provided that the Company shall have no obligation to issue
Shares pursuant to this Agreement unless and until such issuance otherwise
complies with all applicable law. Prior to the time the Restricted Stock Units
are settled, you will have no rights other than those of a general creditor of
the Company. Restricted Stock Units represent an unfunded and unsecured
obligation of the Company.

4. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable tax obligations that arise in connection
with the Restricted Stock Units.

5. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO

 

6



--------------------------------------------------------------------------------

CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING ANY RESTRICTED STOCK
UNITS. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE
USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

6. Non-Transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary or entry into a will or similar
arrangement does not constitute a transfer. The terms of this Agreement shall be
binding upon your executors, administrators, heirs, successors and assigns.

7. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates, if any, and the issuance of
stop-transfer instructions to the Company’s transfer agent) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any state, or any other law.

8. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.

9. Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
Shares issued pursuant to the Restricted Stock Units may be conditioned upon you
making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

10. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Restricted Stock Units are settled.

11. Authorization to Release Necessary Personal Information. You hereby
authorize and direct the Company to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding your service, the
nature and amount of your compensation and the facts and conditions of your
participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of shares held and the details of all Awards or any other entitlement to
shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other



--------------------------------------------------------------------------------

third party assisting with the administration of this Restricted Stock Unit
under the Plan or with whom shares acquired pursuant to this Restricted Stock
Unit or cash from the sale of such shares may be deposited. You acknowledge that
recipients of the Data may be located in different countries, and those
countries may have data privacy laws and protections different from those in the
country of your residence. Furthermore, you acknowledge and understand that the
transfer of the Data to the Company or any of its Parent, Subsidiaries, or
Affiliates, or to any third parties is necessary for your participation in the
Plan. You may at any time withdraw the consents herein by contacting the
Company’s local human resources representative in writing. You further
acknowledge that withdrawal of consent may affect your ability to realize
benefits from this Restricted Stock Unit, and your ability to participate in the
Plan.

12. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with this Restricted
Stock Unit or any other Award is derived solely from the discretionary decision
of the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Restricted Stock Unit, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Restricted Stock Unit
is not intended to be compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represents any portion of
a your compensation or other remuneration for purposes of pension benefits,
severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Restricted Stock Unit or any other Award granted
under the Plan shall be deemed to give you a right to become or remain an
Employee, Consultant or director of the Company, a Parent, a Subsidiary, or an
Affiliate.

13. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by fax
or forty-eight (48) hours after being deposited in the mail, as certified or
registered mail, with postage prepaid, and addressed to the Company at its
principal corporate offices and to you at the address maintained for you in the
Company’s records.

14. Entire Agreement; Enforcement of Rights. This Agreement, together with the
Plan, sets forth the entire agreement and understanding of the parties relating
to the subject matter herein and therein and merges all prior discussions
between the parties. Except as contemplated under the Plan, no modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

15. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.



--------------------------------------------------------------------------------

16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

17. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Restricted Stock Unit under the Plan and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

19. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

20. Acceptance of Agreement. You must expressly accept the terms and conditions
of your Restricted Stock Unit as set forth in this Agreement by signing and
returning this Agreement to the Company within 90 days after the Company sends
this Agreement to you. If you do not accept your Restricted Stock Unit in the
manner instructed by the Company, your Restricted Stock Unit will be subject to
cancellation.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

23. Section 409A. The intent of the parties is that payments and benefits under
this Agreement are exempt from Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) under the short-term deferral exception
thereunder and, accordingly, to the maximum extent permitted, all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A. Each payment hereunder shall
be treated as a separate payment to the maximum extent permissible under
Section 409A.

*            *            *             *

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this     
day of             , 2012.

 

MARTHA STEWART LIVING OMNIMEDIA, INC.

By:

 

 

  (Signature)

Name:  

 

Title:  

 

RECIPIENT:  

 

By:  

 

  (Signature) Address:  

 

 

Telephone Number:  

 

E-mail Address:  

 